internal_revenue_service number release date index number ------------------------------------------- --------------------------------- --------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg e02 plr-113753-17 date date legend foundation brokerage account brokerage account agreement student s date x y z dear --------------- -------------------------------------------------------------------------- -------------------------------------- ------------------------------------------------------ -------------------------- ----------------- ---------- -------- ---------- we are responding to a letter dated date and supplemental materials dated date date and date requesting rulings that certain grants to be made by foundation will not be considered taxable_expenditures under sec_4945 of the sec_1 code and that such grants will be qualifying distributions for charitable purposes under sec_4942 of the code the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-113753-17 facts based on the documents and representations submitted on behalf of foundation the relevant facts on which foundation’s request for rulings is based are as follows foundation is a tax-exempt private_operating_foundation described under sec_501 with a purpose of providing financial assistance to eligible students to enable them to obtain a four-year college education and graduate free of debt as part of its activities foundation provides financial assistance to students to attend school cost free through the awarding of scholarships and conducts a mandatory educational program for students to improve their ability to manage their time and finances students receiving scholarships are high-achieving individuals with financial need that graduate from public high schools in counties throughout the united_states having fewer than big_number residents the eligible counties are made up of residents whose average median household_income is substantially less than the average median household_income for each corresponding state as a whole scholarships are awarded on an objective and nondiscriminatory basis under a procedure approved in advance by the service for the last five years based upon the fafsa free application_for federal student aid reports students had an average efc estimated financial contribution of dollar_figure which is only of the pell grant eligibility amount dollar_figure foundation awards all scholarship applicants based upon financial need students must authenticate their financial need each semester to maintain their eligibility for the scholarships all students receiving scholarships must participate in foundation’s educational program program to provide students with a practical understanding of important life skills which in part involves improving students’ ability to manage their finances and invest for their future financial security as part of the program students must attend mandatory workshops held in the summer before each school year foundation provides the workshops free to students and also pays for travel and lodging_expenses for each student students must graduate college within four years with a gpa of dollar_figure or higher for the first two years and a gpa of dollar_figure or higher for the remaining two years students must work a minimum of hours in the months prior to the start of each academic year of college students must authenticate their financial need each semester students must meet these eligibility requirements participate in the mandatory workshops and spend a substantial amount of time outside the workshops researching writing reports and interacting with foundation regarding the program investing activity in order to maintain their eligibility for participation in the program and their continued eligibility for their scholarships plr-113753-17 foundation maintains a salaried individual staff member and numerous volunteer staff members who conduct the workshops in the program’s summer workshop before the first year of college students learn about the particulars of the scholarship getting off to a great start in college managing college finances managing time applying study strategies and applying tips on how to succeed in college in the summer workshop before the second year of college students learn about investing for financial security researching common stocks selecting stocks to purchase and planning for financial security during the second workshop as part of the program foundation will enter into a brokerage account agreement with each student the brokerage account agreement provides that foundation will deposit x dollars into a separate foundation sub-account that will be referred to as the student’s brokerage account students will receive a limited power_of_attorney over the brokerage account however students do not maintain any ownership interests in the brokerage account or the funds used for the students’ designated brokerage accounts students may only invest in common_stock of companies from a preselected list each company must also meet additional criteria at the time of the purchase of stock prior to the purchase and sale of each common_stock during the school year students must provide foundation with an analysis report on the company and the company’s primary competitors pursuant to guidelines provided by foundation foundation will review each student’s analysis students must obtain e-mail approval from foundation prior to the purchase or sale of each common_stock students must invest at least y dollars in three stocks by date in the fall of each year thereafter at least ninety-five percent of the brokerage account assets must be invested in the common_stock of three different companies in three different industries at all times failure to comply with the terms of the brokerage account agreement will result in the student’s ineligibility for his or her scholarship and participation in the program and the loss of student’s brokerage account in the summer before the third year the summer workshop covers the following review of students’ statistics review of performance of second year workshop stock selections analysis of investment reports and stock performance selecting stocks to sell and purchase of replacement stock planning for retirement consideration of work life balance and career planning resume interviews and internships in the summer before the fourth year the workshop covers the following evaluation of the students’ performance of stock selections review of characteristics of a good company to work for choosing and getting accepted into graduate school preparing for future employment and owning versus renting the students are also taught how to further analyze portfolios select a stock to sell and select a replacement stock plr-113753-17 at the end of each four year period in which students are expected to graduate the students’ designated brokerage accounts foundation sub-accounts will be closed by foundation and funds transferred back to foundation’s primary brokerage account in the fifth year workshop after graduation the workshop covers the following review of students’ statistics performance of brokerage account portfolios review of the investment process and guidance questions and answers and distribution of certificates of achievement and award plaques graduation grants are awarded to students after foundation’s confirmation of students graduation from college and confirmation of fulfillment of all student‘s other eligibility requirements including those responsibilities under the brokerage account agreement graduation grants are awarded as recognition of students’ past achievement in successfully utilizing the finance and investment management skills taught through foundation’s program the number of graduation grants awarded and amounts of each graduation grant are based on factors including each student’s workshop attendance ability to defend their choice of investments gpa and fiscal performance in student’s designated brokerage account graduation grants are awarded without restrictions imposed on how students use the awards graduation grants are capped at z dollars and awarded only to the students with the best performance records after the students graduate they will all continue to have access to all information that was provided to them while they participated in program furthermore foundation will continue to have an optional workshop for all said graduates who wish to continue their education concerning the investing for their financial security rulings requested graduation grants will not be considered taxable_expenditures under sec_2 graduation grants will be qualifying distributions for charitable purposes under d of the code sec_4942 of the code law and analysis sec_501 provides in part that an organization may be exempted from tax under sec_501 if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual plr-113753-17 sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 made by a private_foundation sec_4945 provides that taxable_expenditures include any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 provides that taxable_expenditures include any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_170 describes organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals revrul_68_16 c b considers the qualification of an organization under sec_501 a fund of less than dollar_figure was contributed by a university school of business administration that is exempt from federal_income_tax under sec_501 to a corporation organized and controlled by its faculty for the purpose of giving students who are taking or have taken investment courses experience in the management of a portfolio of securities members of the faculty serve as directors of the fund continually analyze and evaluate their portion of the portfolio and make changes in the light of theories and principles learned in formal courses of instruction the earnings_of the fund in excess of the needs of the educational program are paid over to the investment responsibilities rest with the students groups of students plr-113753-17 university that was exempt under sec_501 the ruling concludes that the fund is used by the students as an adjunct to their course of instruction to obtain knowledge and experience in security portfolio management the revenue_ruling holds that the fund contributes to students’ education and the organization is exempt under sec_501 revrul_75_393 1975_2_cb_251 considers a private_foundation that is a_trust created for the purpose of encouraging and assisting in the development of a particular field of literary criticism the annual net_income of the trust is paid to the person who has written the best work of literary criticism during the preceding year the revenue_ruling holds that awards to individuals granted in recognition of past achievements that are not intended to finance any future activities of the individual grantee and that do not impose conditions on the manner in which the awards may be expended by the student are not described within the meaning of sec_4945 as taxable_expenditures by a private_foundation revrul_76_460 1976_2_cb_371 considers a private_foundation that made grants to students attending schools specializing in teaching a particular craft the grants were made as awards to raise the quality standards of the students in the craft courses of certain schools and were made for educational_purposes within the meaning of sec_170 in recognition of past achievements the grants were not intended to finance any future activities of an individual grantee and no conditions were imposed on the manner in which the awards could be expended by the recipients the entries from all participating schools are then forwarded to a panel of professional people who are independent of the foundation this panel evaluates the entries pursuant to this evaluation the foundation awards grants to the students whose products the competition committee judges to be the best the revenue_ruling holds that the grants were not described within the meaning of sec_4945 as taxable_expenditures see rev_rul and since the grants were made for educational_purposes within the meaning of sec_170 of the code they were not taxable_expenditures within the meaning of sec_4945 the revenue_ruling specifically clarifies that to the extent revrul_75_393 can be read to imply that a grant falling outside the scope of sec_4945 need not comply with the requirements of sec_4945 it is modified revrul_77_380 1977_2_cb_419 situation considers a private_foundation created for the purpose of encouraging excellence in the art of journalism grants of the private foundation’s net_income were made in recognition of past achievement to an individual whose work represented the best example of investigative reporting there were no conditions or requirements to be met subsequent to the individual receiving the grants thus the grants were not grants to individuals for travel study or other similar purposes by such individuals within the meaning of sec_4945 further the revenue_ruling holds that the grants were made for purposes within the scope of section plr-113753-17 c b of the code and thus were not taxable_expenditures within the meaning of sec_4945 similar to grants in these revenue rulings graduation grants are awarded by foundation to students as recognition of past achievement by students in successfully utilizing the finance and investment management skills taught through foundation’s programs and are made without restrictions on how the students spend or invest the graduation grants therefore graduation grants are not considered grants made to individuals for travel study or other similar purposes under sec_4945 of the code because no restrictions are imposed on how the recipient uses the award and therefore are not taxable_expenditures within the meaning of sec_4945 however even if a grant to an individual is for purposes not described in sec_4945 of the code it may still be a taxable_expenditure under sec_4945 specifically sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 accordingly graduation grants need to further a charitable purpose and not a private interest in order not to be taxable_expenditures under sec_4945 as part of the program foundation provides students with a practical understanding of important life skills which include managing time applying study strategies and in large part improving the students’ ability to manage their finances and invest for their future financial security students must attend yearly workshops in addition prior to the purchase and sale of each common_stock throughout the year students must provide foundation with an analysis report on the company and the company’s primary competitors pursuant to guidelines provided by foundation students obtain feedback and must also obtain approval from foundation prior to the purchase or sale analogous to the educational activities in revrul_68_16 students continually analyze and evaluate their portfolios work with advisors and make changes in light of theories and principles learned in formal mandatory classes the program activity is similar to the activities under revrul_68_16 like the monetary awards in revrul_76_460 and revrul_77_380 provided to individuals in recognition of the individuals’ efforts and made for the private foundations’ exempt purposes within the meaning of sec_170 graduation grants are made in recognition of students successfully utilizing the finance and investment management skills taught through foundation’s educational programs additionally similar to the awards made for literary and educational_purposes in the revenue rulings graduation grants are made for public rather than private interests eligible students are scholarship students with financial need and who were selected on an objective and nondiscriminatory basis under a procedure approved in advance by the service in addition determination of the number and amounts of graduation grants is based on plr-113753-17 an objective pre-determined formula accordingly graduation grants are made to further foundation’s educational_purposes within sec_170 thus foundation’s graduation grants are not taxable_expenditures within the meaning of sec_4945 sec_4942 defines a qualifying_distribution as any amount_paid to accomplish one or more purposes described in sec_170 as discussed above foundation will use the graduation grants to recognize students’ achievements in successfully utilizing the finance and investment management skills taught through foundation’s educational program accordingly foundation’s graduation grants will be used to further a sec_170 exempt_purpose under sec_4942 ruling sec_1 graduation grants will not be considered taxable_expenditures under sec_2 graduation grants will be qualifying distributions for charitable purposes under d of the code sec_4942 of the code the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation accompanied by a penalty of perjury statement executed by an individual with authority to bind foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 and sec_509 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling including any_tax consequences to the students from receipt of the graduation grants this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-113753-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to foundation’s authorized representative sincerely andrew f megosh jr senior tax law specialist exempt_organizations branch tege associate chief_counsel
